                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE

AMANDA KING, individually and on behalf of
similarly situated persons,

                       Plaintiff,
                                                            Case No.
         v.
                                                            Jury Demanded
AMERICAN HUTS, INC. d/b/a PIZZA HUT,

                      Defendant.


                              COMPLAINT FOR VIOLATION OF THE
                            FAIR LABOR STANDARDS ACT OF 1938 AND
                             UNJUST ENRICHMENT/QUANTUM MERUIT


         Plaintiff Amanda King (“Plaintiff”), individually and on behalf of all other similarly

  situated persons, brings this Complaint against Defendant American Huts, Inc. d/b/a Pizza Hut

  and alleges as follows:

         1. Defendant operates numerous Pizza Hut franchise stores. Defendant employs delivery

  drivers who use their own automobiles to deliver pizza and other food items to their customers.

  However, instead of reimbursing delivery drivers for the reasonably approximate costs of the

  business use of their vehicles, Defendant uses a flawed method to determine reimbursement rates

  that provide such an unreasonably low rate beneath any reasonable approximation of the expenses

  they incur that the drivers’ unreimbursed expenses cause their wages to fall below the federal

  minimum wage during some or all workweeks.

         2. Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C. § 201 et seq., and under Tennessee common law to recover unpaid wages

  owed to herself and similarly situated persons employed by Defendant at its Pizza Hut stores.



                                                  1

 Case 3:19-cv-00260-PLR-DCP Document 1 Filed 07/11/19 Page 1 of 10 PageID #: 1
                                      Jurisdiction and Venue

        3. The FLSA authorizes court actions by private parties to recover damages for violation

of its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29 U.S.C. §

216(b) and 28 U.S.C. § 1331 (federal question).

        4. Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiff resides in

this District, Defendant employed Plaintiff in this District, Defendant operates Pizza Hut

franchise stores in this District, and a substantial part of the events giving rise to the claim herein

occurred in this District.

                                                Parties

        5. Defendant American Huts, Inc. d/b/a Pizza Hut is a Delaware Corporation also

incorporated in the state of Tennessee and may be served via its registered agent, Corporation

Service Company, who may be served at 2908 Poston Ave, Nashville, TN 37203-1312 or

wherever they may be found.

        6. Plaintiff was employed by Defendant from February 2017 to December 2018 as a

delivery driver at Defendant’s Pizza Hut stores located in Alcoa, Tennessee, which is located

within this District and this Division. Plaintiff’s consent to pursue this claim under the FLSA is

attached to this Original Complaint as “Exhibit 1.”

                                          General Allegations

                                          Defendant’s Business

        7. Defendant owns and operates numerous Pizza Hut franchise stores including stores

within this District and this Division.

        8. Defendant’s Pizza Hut stores employ delivery drivers who all have the same primary

job duty: to deliver pizzas and other food items to customers’ homes or workplaces.


                                                   2

Case 3:19-cv-00260-PLR-DCP Document 1 Filed 07/11/19 Page 2 of 10 PageID #: 2
                         Defendant’ Flawed Automobile Reimbursement Policy

       9. Defendant requires their delivery drivers to maintain and pay for safe, legally

operable, and insured automobiles when delivering pizza and other food items.

       10. Defendant’s delivery drivers incur costs for gasoline, vehicle parts and fluids, repair

and maintenance services, insurance, depreciation, and other expenses (“automobile expenses”)

while delivering pizza and other food items for the primary benefit of Defendant.

       11. Defendant’s delivery driver reimbursement policy reimburses drivers on a per-

delivery basis, but the per-delivery reimbursement equates to below the IRS business mileage

reimbursement rate or any other reasonable approximation of the cost to own and operate a motor

vehicle. This policy applies to all of Defendant’ delivery drivers.

       12. The result of Defendant’s delivery driver reimbursement policy is a reimbursement of

much less than a reasonable approximation of its drivers’ automobile expenses.

       13. During the applicable FLSA limitations period, the IRS business mileage

reimbursement rate ranged between $.535 and $.545 per mile. Likewise, reputable companies

that study the cost of owning and operating a motor vehicle and/or reasonable reimbursement

rates, including the AAA, have determined that the average cost of owning and operating a

vehicle ranged between $.565 and $.589 per mile during the same period for drivers who drive

15,000 miles per year. These figures represent a reasonable approximation of the average cost of

owning and operating a vehicle for use in delivering pizzas.

       14. However, the driving conditions associated with the pizza delivery business cause

even more frequent maintenance costs, higher costs due to repairs associated with driving, and

more rapid depreciation from driving as much as, and in the manner of, a delivery driver.



                                                 3

Case 3:19-cv-00260-PLR-DCP Document 1 Filed 07/11/19 Page 3 of 10 PageID #: 3
Defendant’s delivery drivers further experience lower gas mileage and higher repair costs than

the average driver used to determine the average cost of owning and operating a vehicle

described above due to the nature of the delivery business, including frequent starting and

stopping of the engine, frequent braking, short routes as opposed to highway driving, and driving

under time pressures.

       15. Defendant’s reimbursement policy does not reimburse delivery drivers for even their

ongoing out-of-pocket expenses, much less other costs they incur to own and operate their vehicle,

and thus Defendant uniformly fail to reimburse its delivery drivers at any reasonable

approximation of the cost of owning and operating their vehicles for Defendant’ benefit.

       16. Defendant’s systematic failure to adequately reimburse automobile expenses

constitutes a “kickback” to Defendant such that the hourly wages it pays to Plaintiff and

Defendant’s other delivery drivers are not paid free and clear of all outstanding obligations to

Defendant.

       17. Defendant failed to reasonably approximate the amount of their drivers’ automobile

expenses to such an extent that its drivers’ net wages are diminished beneath the federal minimum

wage requirements.

       18. In sum, Defendant’s reimbursement policy and methodology fail to reflect the

realities of delivery drivers’ automobile expenses.

                 Defendant’ Failure to Reasonably Reimburse Automobile Expenses
                                Causes Minimum Wage Violations

       19. Regardless of the precise amount of the per-delivery reimbursement at any given

point in time, Defendant’s reimbursement formula has resulted in an unreasonable

underestimation of delivery drivers’ automobile expenses throughout the recovery period,

causing systematic violations of the federal minimum wage.

                                                 4

Case 3:19-cv-00260-PLR-DCP Document 1 Filed 07/11/19 Page 4 of 10 PageID #: 4
        20. Plaintiff was paid $7.50 per hour while in the store and $4.25 per hour while on the

road during her employment with Defendant.

        21. The federal minimum wage has been $7.25 per hour since July 24, 2009.

        22. During the time Plaintiff worked for Defendant as a delivery driver, she was

reimbursed just $0.31 per mile and on average drove 6-8 miles per delivery.

        23. During the relevant time period, the IRS business mileage reimbursement rate ranged

between $.545 and $.535 per mile, which reasonably approximated the automobile expenses

incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. Using

the lowest IRS rate ($.535) and the highest rate per mile Plaintiff was making per mile driven

($.31 per mile) in effect during that period as a reasonable approximation of Plaintiff’s

automobile expenses, every mile driven on the job decreased her net wages by at least $.225

($.535 - $.31) per mile.

        24. During her employment by Defendant, Plaintiff regularly made 3 or more deliveries

per hour. Thus, using even a conservative under-estimate of Plaintiff’s actual expenses and

damages, every hour on the job decreased Plaintiff’s net wages by at least $.675 ($.225 x 3

deliveries).

        25. All of Defendant’s delivery drivers had similar experiences to those of Plaintiff. They

were subject to the same reimbursement policy; received similar reimbursements; incurred

similar automobile expenses; completed deliveries of similar distances and at similar

frequencies; and were paid at or near the federal minimum wage before deducting unreimbursed

business expenses.

        26. Because Defendant paid their drivers a gross hourly wage at precisely, or at least very

close to, the federal minimum wage, and because the delivery drivers incurred unreimbursed


                                                 5

Case 3:19-cv-00260-PLR-DCP Document 1 Filed 07/11/19 Page 5 of 10 PageID #: 5
automobile expenses, the delivery drivers “kicked back” to Defendant an amount sufficient to

cause minimum wage violations.

       27. While the amount of Defendant’s actual reimbursements per delivery may vary over

time, Defendant is relying on the same flawed policy and methodology with respect to all

delivery drivers at all of their other Pizza Hut stores. Thus, although reimbursement amounts

may differ somewhat by time or region, the amounts of under-reimbursements relative to

automobile costs incurred are relatively consistent between time and region.

       28. Defendant’s low reimbursement rates were a frequent complaint of Defendant’s

delivery drivers, which resulted in discussions with management, yet Defendant continued to

reimburse at a rate much less than any reasonable approximation of delivery drivers’ automobile

expenses.

       29. The net effect of Defendant’s flawed reimbursement policy is that Defendant have

willfully failed to pay the federal minimum wage to their delivery drivers. Defendant thereby

enjoy ill-gained profits at the expense of its employees.

                                  Collective Action Allegations

       30. Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of similarly

situated persons pursuant to 29 U.S.C. § 216(b).

       31. The FLSA claims may be pursued by those who opt-in to this case pursuant to 29

U.S.C. § 216(b).

       32. Plaintiff, individually and on behalf of other similarly situated persons, seeks relief on

a collective basis challenging Defendant’s practice of failing to pay employees federal minimum

wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from

Defendant’s records, and potential class members may be notified of the pendency of this action


                                                   6

Case 3:19-cv-00260-PLR-DCP Document 1 Filed 07/11/19 Page 6 of 10 PageID #: 6
via mail and electronic means.

       33. Plaintiff and all of Defendant’s delivery drivers are similarly situated in that:

       a.          They have worked as delivery drivers for Defendant delivering pizza and

other food items to Defendant’ customers;

       b.          They have delivered pizza and food items using automobiles not owned or

maintained by Defendant;

       c.          Defendant required them to maintain these automobiles in a safe, legally

operable, and insured condition;

       d.          They incurred costs for automobile expenses while delivering pizzas and food

items for the primary benefit of Defendant;

       e.          They were subject to similar driving conditions, automobile expenses,

delivery distances, and delivery frequencies;

       f.          They were subject to the same pay policies and practices of Defendant;

       g.          They were subject to the same delivery driver reimbursement policy that

under- estimates automobile expenses per mile, and thereby systematically deprived of

reasonably approximate reimbursements, resulting in wages below the federal minimum wage in

some or all workweeks;

       h.          They were reimbursed similar set amounts of automobile expenses per

delivery; and,

       i.          They were paid at or near the federal minimum wage before deducting

unreimbursed business expenses.

                 Count I: Violation of the Fair Labor Standards Act of 1938

       34. Plaintiff reasserts and re-alleges the allegations set forth above.


                                                  7

Case 3:19-cv-00260-PLR-DCP Document 1 Filed 07/11/19 Page 7 of 10 PageID #: 7
          35. The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. §206(a).

          36. Defendant is subject to the FLSA’s minimum wage requirements because it is an

enterprise engaged in interstate commerce, and its employees are engaged in commerce.

          37. At all relevant times herein, Plaintiff and all other similarly situated persons have

been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201,

et seq.

          38. Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories of

employees from federal minimum wage obligations. None of the FLSA exemptions apply to

Plaintiff or other similarly situated persons.

          39. Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

          40. As alleged herein, Defendant reimbursed delivery drivers less than the reasonably

approximate amount of their automobile expenses to such an extent that it diminishes these

employees’ wages beneath the federal minimum wage.

          41. Defendant knew or should have known that their pay and reimbursement policies,

practices and methodology result in failure to compensate delivery drivers at the federal minimum

wage.

          42. Defendant, pursuant to their policy and practice, violated the FLSA by refusing and

failing to pay federal minimum wage to Plaintiff and other similarly situated persons.

          43. Plaintiff and all similarly situated persons are victims of a uniform and employer-



                                                  8

Case 3:19-cv-00260-PLR-DCP Document 1 Filed 07/11/19 Page 8 of 10 PageID #: 8
based compensation and reimbursement policy. This uniform policy, in violation of the FLSA, has

been applied, and continues to be applied, to all delivery driver employees in Defendant’s stores.

       44. Plaintiff and all similarly situated persons are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated

automobile expenses within three years from the date each Plaintiff joins this case, plus periods

of equitable tolling, because Defendant acted willfully and knew, or showed reckless disregard

for, whether its conduct was unlawful.

       45. Defendant has acted neither in good faith nor with reasonable grounds to believe that

its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other

similarly situated persons are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively, should

the Court find Defendant is not liable for liquidated damages, Plaintiff and all similarly situated

persons are entitled to an award of prejudgment interest at the applicable legal rate.

       46. As a result of the aforesaid willful violations of the FLSA’s minimum wage

provisions, minimum wage compensation has been unlawfully withheld by Defendant from

Plaintiff and all similarly situated persons. Accordingly, Defendant are liable under 29 U.S.C. §

216(b), together with an additional amount as liquidated damages, pre-judgment and post-

judgment interest, reasonable attorneys’ fees, and costs of this action.

                            Count II: Unjust Enrichment/Quantum Meruit

       47. Plaintiff reasserts and re-alleges the allegations set forth above.

       48. Plaintiff conferred a benefit upon Defendant by working on their behalf without

compensation.

       49. Defendant had an appreciation or knowledge of the benefit conferred by Plaintiff.



                                                  9

Case 3:19-cv-00260-PLR-DCP Document 1 Filed 07/11/19 Page 9 of 10 PageID #: 9
        50. Defendant accepted and retained the benefit under such circumstances as to make it

 inequitable for Defendant to retain the benefit without payment of its value.

        51. Because Plaintiff and Defendant entered into no contractual relationship, Plaintiff has

 no contractual or other avenues for redress of her claim.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and the Class demand judgment against Defendant and pray for:

 (1) compensatory damages; (2) liquidated damages, (3) costs of litigation and attorney’s fees as

 provided by law; (4) pre-judgment and post-judgment interest as provided by law; and (5) such

 other relief as the Court deems fair and equitable.

                                       Demand for Jury Trial

        Plaintiff hereby requests a trial by jury of all issues triable by jury.

    DATED: July 11, 2019                                Respectfully submitted,

                                                        /s/ Joe P. Leniski, Jr.______________
                                                        Joe P. Leniski, Jr. (TN BPR#022891)
                                                        J. Gerard Stranch, IV (TN BPR#023045)
                                                        BRANSTETTER, STRANCH &
                                                        JENNINGS, PLLC
                                                        223 Rosa Parks Ave. Suite 200
                                                        Nashville, TN 37203
                                                        Telephone: 615/254-8801
                                                        Facsimile: 615/255-5419
                                                        Email: gerards@bsjfirm.com
                                                                joeyl@bsjfirm.com




                                                   10

Case 3:19-cv-00260-PLR-DCP Document 1 Filed 07/11/19 Page 10 of 10 PageID #: 10
